DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
VIDEO SHADOW AND MOTION REMOVAL SYSTEM
	
Allowable Subject Matter
Claims 1, 4-6, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to removing shadow regions and repetitive motion regions.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards removing shadow regions and reciprocating motion regions by considering the environment data to adjust the reciprocating motion threshold.
The closest prior art, Badawy et al (US 2007/0280504), Berkovich et al. (US 2011/0273620), and Zhu et al. (US 2013/0170696) are related systems.
The Badawy system teaches a video analysis system comprising: at least one memory storing instructions (see para. 0099, where Badawy discusses data processor with computer readable memory); and at least one processor executing the instructions to perform (see para. 0099, where Badawy discusses data processor performs image recognition); acquiring video data acquired at a predetermined location (see para. 0029, 0031, where Badawy discusses digital video camera acquiring video image data to perform image recognition at a location of shadowed and non-shadowed regions).
The Berkovich system teaches removing a region of the shadow which is detected in accordance with environment information including information representing time or date (see para. 0071, where Berkovich discusses removing shadows based on the time of the day).
The Zhu system teaches distinguishing the moving object from a reciprocating object (see para. 0043, where Zhu discusses analytics algorithms can identify trees moving in the wind or a flag flapping in a breeze and can distinguish this motion from motion in the foreground).
However, Badawy, Berkovich, and Zhu fail to address: 
“detecting a shadow, the shadow being different from the moving object; 
removing a region of the shadow which is detected in accordance with environment information including information representing time or date; and
changing a reciprocating object removal threshold in accordance with the environment information, the reciprocating object removal threshold used to distinguish the moving object from a reciprocating object.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663